Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if the base claim no longer rejected under 35 USC 112b, and rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 and 5-10 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 
Claim 12 is allowed as it contains allowable subject matter of claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 1 is indefinite for respectively reciting “the first mode signal and the second mode signal are in substantially complete mutually incoherent states;” as such limitation with “substantially complete mutually incoherent states” is not disclosed in the specification, as it is not clear what is meant by this limitation. Noting that limitations as such may have multiple meanings and thus making the scope of the claims indefinite
              Claims 2-10 are rejected because of dependency.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Ridgeway” et al., US 20040008916 A1 analogously to US 6853758 B2.	
Regarding claims 1, Ridgeway teaches a method for operating a photonic  integrated circuit (see figs. 1-114 and abstract, noting that the integrated circuits on a crystal material and/or silica substrate 11/15 is/known as a photonic integrated circuit), the method comprising: 
obtaining an optical input signal (see at least fig. 9); 

    PNG
    media_image1.png
    254
    726
    media_image1.png
    Greyscale

splitting the optical input signal into a first mode signal and a second mode signal respectively corresponding to two distinct polarization modes of the optical input signal  (see at least fig. 9); transforming at least one of the first mode signal and the second mode signal (clearly shown in at least figs. 9-11 , and pa. 0069-0072); prior or after said transforming, rotating the polarization of at least one of the first mode signal and the second mode signal (TE, TM) such as to provide the first mode signal and the second mode signal in a common polarization mode TE (clearly shown in at least figs. 9-11, and pa. 0069-0075); combining the first mode signal and the second mode signal into a combined signal TE in said common polarization mode (clearly shown in at least figs. 9-11, and pa. 0069-0075); and processing said combined signal (the signals from the arms 72 and 74 are initially combined through a coupler as shown similar to that of applicant) by a processing component 80 of the photonic integrated circuit, the processing component 80 comprising a polarization dependent photonic integrated circuit (clearly shown in at least figs. 9-11, and pa. 0069-0075).  
However, Ridgeway is silent on the above transforming of the first and second modes TE and TM signals “in substantially complete mutually incoherent states”.  Nonetheless, it is obvious/well-known to those of ordinary skill in the art when the invention was made that the input optical signals being split to two Modes each propagating in an optical the difference in phase shift between of the optical signals propagating through the waveguide arms (see at least figs. 9-11, and pa. 0069-0075);.       
Regarding claims 11, Ridgeway teaches a method for operating a photonic  integrated circuit (see figs. 1-114 and abstract, noting that the integrated circuits on a crystal material and/or silica substrate 11/15 is/known as a photonic integrated circuit), the method comprising: 
obtaining an optical input signal (see at least fig. 9); 

    PNG
    media_image1.png
    254
    726
    media_image1.png
    Greyscale

splitting the optical input signal into a first mode signal and a second mode signal respectively corresponding to two distinct polarization modes of the optical input signal  (see at least fig. 9); transforming at least one of the first mode signal and the second mode signal (clearly shown in at least figs. 9-11 , and pa. 0069-0072),
such that a wave interference effect between the first mode signal and the second mode signal is not present or only negligibly present in the combined signal (see at least pa. 0072:… the two polarizations will not interfere…)
0072, 0073-0075); and processing said combined signal (the signals from the arms 72 and 74 are initially combined through a coupler as shown similar to that of applicant) by a processing component 80 of the photonic integrated circuit, the processing component 80 comprising a polarization dependent photonic integrated circuit (clearly shown in at least figs. 9-11, and pa. 0069-0075).  
However, Ridgeway is silent on the above transforming of the first and second modes TE and TM signals “in substantially complete mutually incoherent states”.  Nonetheless, it is obvious/well-known to those of ordinary skill in the art when the invention was made that the input optical signals being split to two Modes each propagating in an optical waveguide arm with a longer length than the other arm of the interferometer and incurring phase shift between the optical waveguide arms produces incoherence optical modes TE and TM, so as to provide an output signal with an mode that signifies the difference in phase shift between of the optical signals propagating through the waveguide arms (see at least figs. 9-11, and pa. 0069-0075);.       

2. The method according to claim 1, wherein said transforming comprises transmitting the first mode signal and the second mode signal over respectively a first (clearly shown in at least fig. 9 and 12 (see at least fig. 9 and 12 and at least col. 12, line 44-col.  13, line 45; also col., 13, line 50-col. 14, line 14, line 11).  
3. The method according to claim 1, further comprising coupling an output signal provided by said processing (i.e., 21)  out of the photonics integrated circuit (clearly shown in at least fig. 14 and at least col. 14, lines 25-65).  
 	5. The method according to claim 1, wherein said splitting the optical input signal comprises introducing the first mode signal and the second mode signal in separate27/28 waveguides so that both the first mode signal and the second mode signal propagates as the common polarization mode in said separate waveguides (see at least 12, and at least col. 13, line 50-col. 14 line 11).  

Response to Argument and Amendments
Applicant's arguments filed on 3/18/21, have been considered but are not found persuasive.
Applicant asserts that  it is clear that Ridgeway fails to teach or suggest "transforming at least one of the first mode signal and the second mode signal such that the first mode signal and the second mode signal are in substantially complete mutually incoherent states,"  “while Ridgeway discloses a phase shift there is no teaching of mutually incoherent states. Even if some degree of incoherence between the modes was introduced from the phase shift according to Ridgeway, such incoherence could not be considered "mutually incoherent states" as required by claim 11”.  
in accordance with the specification--” so as to provide an output signal with an mode that signifies the difference in phase shift between of the optical signals propagating through the waveguide arms (see at least figs. 9-11, and pa. 0069-0075).       

Applicant is kindly advised to appropriately narrow the scope of the invention by incorporating physical with relevant functional difference(s) between the claimed invention and the prior art which may reveal the novelty of the invention over the cited prior art.

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883